NOTICE OF ALLOWABILITY

Terminal Disclaimer
The terminal disclaimer filed on 05/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application Serial No. 16/481,089 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth in claim 3.  Specifically, claim 3 requires two pairs of front and rear jack up devices respectively disposed to project from the front surface part and the rear surface part at positions to sandwich the frame side coupling parts from both sides of the left and right direction; and coupling passages that enable access to the frame side coupling parts and the weight side coupling parts from front or rear of the travelling body weights are formed along the front and rear direction below the upper weight and between the one pair of side surfaces of the lower weight and the one pair of jack up devices, by disposing the one pair of side surfaces of the lower weight spaced apart from the one pair of jack up devices in the left and right direction.

claim 5.  Specifically, claim 5 requires a plurality of legs disposed to project downward from a lower surface part of the plate-shaped part, the plurality of legs being configured to support the plate shaped part at a predetermined height with respect to the ground by coming into contact with the ground when the upper weight is detached from the lower weight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/N.L.A/Examiner, Art Unit 3654                                                                                                                                                                                                        
/SANG K KIM/Primary Examiner, Art Unit 3654